Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered September 17, 1991, convicting defendant, after a jury trial, of three counts of murder in the second degree, kidnapping in the first and second degrees, and attempted murder in the second degree, and sentencing him to consecutive terms of 25 years to life on each of the two intentional murder convictions and 8-Vs to 25 years for the attempted murder conviction, said sentence’s to run concurrently with concurrent terms of 25 years to life for the felony murder and kidnapping in the first degree convictions and 8-Vs to 25 years for the kidnapping in the second degree conviction, unanimously affirmed.
Defendant’s claim that the cumulative effect of the prosecutor’s improper trial tactics and summation arguments de*317prived him of a fair trial is for the most part unpreserved for appellate review and we decline to reach it (CPL 470.05). The prosecutor’s gratuitous comments during defense counsel’s cross-examination were uncalled for, but did not harm defendant in light of the overwhelming evidence of guilt. The prosecutor’s summation arguments were responsive to both counsels’ summations and did not exceed the bounds of fair comment (People v Galloway, 54 NY2d 396; People v Crimmins, 36 NY2d 230). Concur—Carro, J. P., Ellerin, Asch and Rubin, JJ.